December 18, 2009

Mr. Miguel Sergio Rodriguez
Taylor, Dunham and Burgess, L.L.P.
301 Congress Ave., Suite 1050
Austin, TX 78701
Mr. Keith Miles Aurzada
Bryan Cave, LLP
2200 Ross Ave., Suite 3300
Dallas, TX 75201

RE:   Case Number:  08-0444
      Court of Appeals Number:  03-07-00240-CV
      Trial Court Number:  220,061-C

Style:      MYRAD PROPERTIES, INC.
      v.
      LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
      HOLDERS OF GMAC COMMERCIAL MORTGAGE SECURITES, INC., COMMERICIAL
      MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 1997-C1, ROBIN GREEN, AND
      MELISSA COBB

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jeffrey D.    |
|   |Kyle              |
|   |Ms. Shelia Norman |
|   |Mr. William C.    |
|   |Lipsey            |
|   |Mr. Justin        |
|   |MacDonald         |
|   |Mr. W. Barry Kahn |
|   |Mr. Gary Henley   |
|   |Mr. James R.      |
|   |Gaines            |
|   |Mr. Daniel J.     |
|   |Brustkern         |
|   |Mr. Ted Hollen    |
|   |Ms. Celia C.      |
|   |Flowers           |